Name: Commission Regulation (EEC) No 3387/82 of 16 December 1982 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry and Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural activity
 Date Published: nan

 No L 356/ 16 Official Journal of the European Communities 17. 12. 82 COMMISSION REGULATION (EEC) No 3387/82 of 16 December 1982 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry and Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves formulae in Section 1 , are fixed without prejudice to other provisions relating to the maximum quan ­ tities of additives, products and undesirable substances which may be contained in animal feed, and in particular the provisions adopted in accor ­ dance with Council Directive 70/524/EEC of 23 November 1970 concerning additives in feeding ­ stuffs ('), and Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (2). (') OJ No L 270 , 14. 12 . 1970 , p . 1 . (2) OJ No L 38 , 11 . 2 . 1974, p . 31 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 7 (5) and 10 (3) thereof, Whereas Section 3 of the Annex to Commission Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 2924/82 (4), lays down the general prescriptions concerning denaturing and incorporation ; whereas abuses should be prevented as regard certain products used as denaturing agents ; Whereas certain control measures referred to in Commission Regulation (EEC) No 1 725/79 f5), as last amended by Regulation (EEC) No 232/82 (6), should be adjusted, having regard to the new denaturing formulae ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . In Article 3 ( 1 ) (a) and (b), the expressions 'not less than 70 %' and 'not less than 40 % ' are hereby replaced by 'not less than 70 % and 'not less than 40 % respectively. 2 . In the second subparagraph of Article 10 (2) (a), the following indents are hereby added : '  crushed oilcake and/or meal of dried and defatted colza and/or rape seed, HAS ADOPTED THIS REGULATION :  hay and/or straw meal , Article 1  products of vegetable origin intended for animal feed, other than those listed in the preceding indents .' 3 . In Section A (2) of the analysis report referred to in Annex I , the list of products is hereby amended as follows : The first paragraph of Section 3 C of the Annex to Regulation (EEC) No 368 /77 is hereby replaced by the following : 'The quantities of products to be incorporated in the skimmed-milk powder, as given in the (a) starch ; (b) crushed' cereal ; (c) grass meal or lucerne meal ; (d) fish oil , undeodorized ; (e ) fish meal ; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (J) OJ No L 52, 24 . 2 . 1977, p . 19 . (*) OJ No L 304, 30 . 10 . 1982, p . 71 0 OJ No L 199 , 7 . 8 . 1979 , p . 1 . (') OJ No L 22, 30 . 1 . 1982, p . 53 . ( f) crushed oilcake and/or meal of dried and defatted colza and/or rape seed ; 17 . 12 . 82 Official Journal of the European Communities No L 356/ 17 (g) crushed oilcake other than that referred to in (0 ; 4. With effect from 16 April 1983 , the reference to 'undeodorized fish oil ' in the sixth indent to the second subparagraph of Article 10 (2) (a ) and in Section A (2 ) (d ) of Annex I are hereby deleted .(h) hay and/or straw meal ; ( i ) products of vegetable origin intended for animal feed , other than those listed in (a ), (b), Article 3 (c), (0- (g) and (h); This Regulation shall enter into force on the third day following its publication in the Official Journal of the EH ropea n Comm II n ities. ( j) others and especially whey as far as its detec ­ tion is required by the national authorities .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1982 . For the Commission Poul DALSAGER Member of the Commission